Citation Nr: 1712618	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for gynecomastia as a result of medication prescribed by VA.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in May 2016.  The hearing transcript has been associated with the record.  

In October 2016, the Board requested an opinion from a Veterans Health Administration (VHA) specialist.  In January 2017, the Board issued a letter to the Veteran and his representative, notifying them that an opinion had been obtained and providing them a copy of the specialist's opinion.  The Veteran and his representative were provided 60 days from the date of the letter to provide additional evidence or argument.  The letter mailed to the Veteran was returned to the Board; the record indicates that it was sent to an outdated address.  The letter was mailed to the Veteran's current address of record on March 24, 2017.  Although the Veteran has not been provided 60 days to respond to the specialist's opinion, the Board finds no prejudice results from adjudicating the matter at this time.  Specifically, the Board so finds because the matter was reviewed and considered by the Veteran's representative in January 2017, and the Veteran's representative submitted an appellate argument on behalf on the Veteran as shown by the January 2017 appellate brief.  











FINDING OF FACT

VA prescription of Lisinopril and Omeprazole did not result in any additional disability.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for gynecomastia as a result of medication prescribed by VA are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The record includes a probative opinion as to whether the Veteran has additional disability as a result of VA treatment, notably that obtained from the VHA specialist.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

To obtain compensation under 38 U.S.C.A. § 1151, a claimant must show a "qualifying additional disability" resulting from VA treatment or hospitalization.  The proximate or direct cause of the "additional disability" must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical or surgical treatment or (2) an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

Factual Background

A June 21, 2011, VA treatment record indicates that the Veteran's dosage of Lisinopril was increased to 40 mg daily (from 20 mg daily).  VA pharmacy records indicate that the Veteran was prescribed 20 mg daily of Lisinopril since at least June 2006 and Omeprazole since at least November 2005.  

A March 2012 VA treatment record indicates that a mammogram revealed gynecomastia.  An April 2012 VA treatment record indicates that Omeprazole and Lisinopril were stopped.  An August 2012 VA treatment record reveals the Veteran's history of gynecomastia for approximately six months.  The record reveals a diagnosis of gynecomastia of unknown etiology, possibly related to medication, namely Lisinopril, versus marijuana use.  The record adds that Omeprazole might have been a contributor to the gynecomastia.  

In August 2016, the Board requested an opinion from a Veterans Health Administration (VHA) specialist as to whether it was less likely, as likely, or more likely that the Veteran's gynecomastia was the result of VA-prescribed medication, notably Lisinopril and/or Omeprazole. 

In October 2016, the Board received an opinion from a credentialed Internal Medicine physician.  The physician reported the determination that it was less likely than not that the gynecomastia was the result of VA-prescribed medication, notably Lisinopril and/or Omeprazole.  The physician reported that medical studies showed that gynecomastia was a rare adverse effect of Omeprazole and of ACE inhibitors, which include Lisinopril.  However, the medical studies further showed complete resolution of the gynecomastia within a few weeks of drug withdrawal.  The physician noted that the Lisinopril and Omeprazole were stopped in April 2012, but the gynecomastia persisted.  The physician determined that the persistence of the gynecomastia was in contradiction to the case reports which showed resolution of symptoms after drug withdrawal.  

The physician added that the pathophysiology of gynecomastia was known to be related to hormonal imbalances, which were frequently associated with obesity and male hypogonadism, and that the Veteran had longstanding issues with obesity and had been diagnosed with male hypogonadism.  The physician determined the gynecomastia was more likely related to obesity and hypogonadism than the VA prescribed medication.  

Analysis

The Veteran contends the gynecomastia is the result of VA prescriptions of Lisinopril and Omeprazole.  The Board finds the preponderance of the probative evidence of record does not support the Veteran's claim.  The VHA specialist provided an opinion that the prescription of Lisinopril and Omeprazole did not result in the Veteran's gynecomastia.  The specialist provided a rationale for the opinion, notably that any gynecomastia related to the medications would have resolved after the medications were stopped, and the Board finds the opinion is highly probative.  The Board acknowledges that the record includes an August 2012 finding that the gynecomastia was possibly related to Lisinopril and that Omeprazole might have been a contributor.  This finding is not probative however, because it is not supported by a rationale and it is speculative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Slater v. Principi, 4 Vet. App. 43 (1993).   

There is no probative evidence suggesting that the Veteran has an "additional disability," as defined by VA as a result of VA prescription of Lisinopril and/or Omeprazole.  The Board acknowledges the competency of the Veteran's lay statements relative to symptoms following the increase in the medications.  However, as a layperson, the Veteran is not competent to identify the etiology of his symptoms or to attribute them to the medication.  In any event the Veteran's lay opinion concerning this matter requiring medical expertise is clearly of less probative value than the medical opinion against the claim.

Accordingly, the Board must conclude that compensation under the provisions of 38 U.S.C. § 1151 is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 










ORDER

Compensation under 38 U.S.C.A. § 1151 for gynecomastia as a result of medication prescribed by VA is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


